Exhibit 10.1

 

AMENDMENT NO. 2
TO
AGVANTAGE BOND PURCHASE AGREEMENT

 

This Amendment No. 2 to the AgVantage Bond Purchase Agreement (the “Amendment”)
is entered into on this 22nd day of December, 2014, by and between Farmer Mac
Mortgage Securities Corporation (the “Purchaser”), Farmland Partners Operating
Partnership, LP (“Issuer”), Farmland Partners Inc. (the “REIT”) and the Federal
Agricultural Mortgage Corporation (the “Guarantor”).

 

WHEREAS, the parties to this Amendment are parties to an AgVantage Bond Purchase
Agreement dated as of August 22, 2014, as amended by Amendment No. 1 dated
October 13, 2014 (collectively, the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement, as set forth below.

 

NOW THEREFORE, the in consideration of the mutual agreements contained herein,
the parties agree as follows:

 

Section 1.                                           Purchase of Bonds. 
Section 2.01 is amended by deleting the first sentence and replacing it with the
following:

 

“The Purchaser agrees to purchase Bonds, at 100% of their principal amount, from
time to time before the Final Issuance Date, as requested by Issuer by written
notice (each, a “Notice of Requested Borrowing”) and approved by Farmer Mac in
an aggregate principal amount, for all Bonds outstanding hereunder at any one
time, not in excess of $150,000,000, subject to satisfaction of the conditions
set forth herein and agreement between the parties hereto as to the terms of the
applicable Pricing Agreement.”

 

Section 2.                                           Defined Terms.  Capitalized
terms used herein and not otherwise defined have the meanings assigned thereto
in the Agreement.

 

Section 3.                                           Entire Agreement.  This
Amendment contains the entire agreement between the parties regarding the
modifications made to the Agreement.  Except as explicitly modified by this
Amendment, each and every term, condition, exhibit, schedule, annex, and
provision of the Agreement shall remain in full force and effect.

 

Section 4.                                           Governing Law.  The terms
of this Amendment shall be governed by, and construed in accordance with,
federal law.  To the extent federal law incorporates state law, that state law
shall be the laws of the State of New York applicable to contracts made and
performed therein.

 

Section 5.                                           Counterparts.  This
Amendment may be executed in two or more counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

 

*****

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto hereby execute this Amendment as of the
day and year first above written.

 

 

FARMER MAC MORTGAGE SECURITIES CORPORATION

 

 

 

 

 

By:

/s/ R. Dale Lynch

 

Name:

R. Dale Lynch

 

Title:

Vice President and Treasurer

 

 

 

 

 

FEDERAL AGRICULTURAL MORTGAGE CORPORATION

 

 

 

 

 

By:

/s/ R. Dale Lynch

 

Name:

R. Dale Lynch

 

Title:

Senior Vice President — Chief Financial Officer

 

 

 

 

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

 

 

 

 

By:

/s/ Luca Fabbri

 

Name:

Luca Fabbri

 

Title:

Chief Financial Officer

 

 

 

 

 

FARMLAND PARTNERS INC.

 

 

 

 

 

By:

/s/ Luca Fabbri

 

Name:

Luca Fabbri

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

[Signature Page — Amendment No. 2 to

AgVantage Bond Purchase Agreement]

 

--------------------------------------------------------------------------------